            Case 1:19-cv-03354-VM Document 52
                                           54 Filed 08/24/20
                                                    08/25/20 Page 1 of 19




                          UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF NEW YORK


OKLAHOMA POLICE PENSION FUND AND                      Case No.: 1:19-cv-03354-VM
RETIREMENT SYSTEM, Individually and on
Behalf of All Others Similarly Situated,

                               Plaintiff,

        v.

TELIGENT, INC. and JASON GRENFELL-
GARDNER,                                                                                  August 25, 2020

                               Defendants.


                     STIPULATED [PROPOSED] PROTECTIVE ORDER

       IT IS HEREBY STIPULATED AND AGREED, by and among Lead Plaintiff Oklahoma

Police Pension Fund and Retirement System (“Lead Plaintiff”) and Defendants Teligent, Inc. and

Jason Grenfell-Gardner (collectively, “Defendants”), each of whom individually is referred to

herein as a “Party,” and collectively, the “Parties,” by and through their undersigned counsel,

pursuant to Rule 26(c) of the Federal Rules of Civil Procedure and Rule 502 of the Federal Rules

of Evidence, that:

       1.       PURPOSES

       Discovery in this action is likely to involve production of confidential, proprietary, or

private information for which special protection from public disclosure and from use for any

purpose other than prosecuting or defending this litigation may be warranted. Accordingly, the

Parties to this action hereby stipulate to and petition the Court to enter the following Stipulated

Protective Order (“Order”). The Parties agree to be bound by the terms of this Order pending its

entry by the Court.
             Case 1:19-cv-03354-VM Document 52
                                            54 Filed 08/24/20
                                                     08/25/20 Page 2 of 19




        2.       DEFINITIONS

        2.1      Challenging Party: shall mean a Party that challenges the “Confidential”

designation of Discovery Material under this Order.

        2.2      Confidential Discovery Material: shall mean Discovery Material that has been

designated by a Party or Non-Party as “Confidential” in accordance with this Order.

        2.3      Confidential     Information:   shall   mean   Confidential    Discovery   Material,

information derived therefrom, or any papers containing or revealing such information.

        2.4      Counsel (without qualifier): shall mean Outside Counsel and In-House Counsel,

as well as their support staff.

        2.5      Designating Party: shall mean a Party or Non-Party that designates Discovery

Material in this action as “CONFIDENTIAL.”

        2.6      Discovery Material: shall mean all documents and information exchanged or

otherwise disclosed by the Parties pursuant to any formal or informal request for discovery in

this action, including, but not limited to, documents, electronically stored information, testimony,

exhibits, interrogatory answers, responses to requests for admission, and any other materials or

information produced, given, or exchanged in this action during the course of discovery,

regardless of the medium or manner generated, stored, or maintained.

        2.7      Expert: shall mean any person with specialized knowledge or experience in a

matter pertinent to this litigation who has been retained by a Party or its counsel to serve as an

expert witness or as a consultant in this action, together with his or her staff.

        2.8      Highly Confidential Discovery Material: shall mean Discovery Material that has

been designated by a Party or Non-Party as “Highly Confidential” in accordance with this Order.




                                                    2
            Case 1:19-cv-03354-VM Document 52
                                           54 Filed 08/24/20
                                                    08/25/20 Page 3 of 19




       2.9      Highly Confidential Information: shall mean Highly Confidential Discovery

Material, information derived therefrom, or any papers containing or revealing such information.

For the avoidance of doubt, any papers which redact Highly Confidential Discovery Material and

information derived therefrom do not themselves qualify as Highly Confidential Information.

       2.10     In-House Counsel: shall mean attorneys who are employees of a Party to this

action. In-House Counsel does not include Outside Counsel.

       2.11     Non-Party: shall mean any natural person, partnership, corporation, association,

or other legal entity not named as a Party to this action.

       2.12     Outside Counsel: shall mean attorneys who are not employees of a Party to this

action, but are retained to represent or advise a Party to this action, whether or not they have

formally appeared in this action on behalf of that Party.

       2.13     Producing Party: shall mean a Party or Non-Party that produces Discovery

Material in this action.

       2.14     Professional Vendors: shall mean persons or entities that provide litigation

support services (e.g., photocopying, videotaping, translating, preparing exhibits or

demonstrations, and processing, hosting, organizing, storing, or retrieving data in any form or

medium) and their employees and subcontractors.

       2.15     Receiving Party: shall mean a Party that receives Discovery Material from a

Producing Party.

       3.       SCOPE

       The confidentiality protections conferred by this Order cover all Confidential Information

and Highly Confidential Information received from a Producing Party, including: (i) Confidential

Discovery Material and Highly Confidential Discovery Material; (ii) any information copied or




                                                  3
            Case 1:19-cv-03354-VM Document 52
                                           54 Filed 08/24/20
                                                    08/25/20 Page 4 of 19




extracted from Confidential Discovery Material or Highly Confidential Discovery Material;

(iii) all copies, excerpts, summaries, or compilations of Confidential Discovery Material and

Highly Confidential Discovery Material; and (iv) any testimony, conversations, or presentations

by Parties or their Counsel that might reveal Confidential Discovery Material or Highly

Confidential Discovery Material. The confidentiality protections conferred by this Order do not

cover the following information: (i) any information that is in the public domain at the time of

disclosure to a Receiving Party or becomes part of the public domain after its disclosure to a

Receiving Party as a result of publication not involving a violation of this Order, including

becoming part of the public record through trial or otherwise; and (ii) any information known to

the Receiving Party prior to the disclosure or obtained by the Receiving Party after the disclosure

from a source who obtained the information lawfully and under no obligation of confidentiality

to the Designating Party. Any use of Confidential Discovery Material and Information or and

Highly Confidential Discovery Material or Information at trial shall be governed by a separate

agreement or order.

       4.       DURATION

       Even after final disposition of this litigation, the confidentiality obligations imposed by

this Order shall remain in effect. This Court retains and shall have jurisdiction over the Parties

and all recipients of Confidential Discovery Material or Highly Confidential Discovery Material

for purposes of enforcing this Order after final disposition of this action. Final disposition shall

be deemed to be the later of: (i) dismissal of all claims and defenses in this action, with or

without prejudice; and (ii) final judgment herein after the completion and exhaustion of all

appeals, re-hearings, remands, trials, or reviews of this action, including the time limits for filing

any motions or applications for extension of time pursuant to applicable law.




                                                  4
            Case 1:19-cv-03354-VM Document 52
                                           54 Filed 08/24/20
                                                    08/25/20 Page 5 of 19




       5.       DESIGNATING DISCOVERY MATERIAL AS “CONFIDENTIAL” OR
                “HIGHLY CONFIDENTIAL”

       5.1      Exercise of Restraint and Care in Designating Material for Protection. Each Party

or Non-Party that designates information or items as “CONFIDENTIAL” or “HIGHLY

CONFIDENTIAL” under this Order shall take care to do so in good faith under the appropriate

standards set forth in this Order. A Party or Non-Party may subsequently move for a court order

to obtain a more stringent confidentiality designation for any Discovery Material.

       5.2      Material that May Be Designated as Confidential. A Party or Non-Party subject

to discovery in this proceeding may designate as “CONFIDENTIAL” any Discovery Material

that (i) is not generally available to the public; and (ii) contains sensitive commercial, financial,

or business information, sensitive personal information, trade secrets or other confidential

research, development, or commercial information the public disclosure of which may adversely

affect the Designating Party (or to a third party that supplied the document or documents).

       5.3      Material that May Be Designated as Highly Confidential. A Party or Non-Party

subject to discovery in this proceeding may designate as “HIGHLY CONFIDENTIAL” any

Discovery Material that: (i) is not generally available to the public; and (ii) which the

Designating Party reasonably believes contains highly-sensitive competitive or personal

information that the public disclosure of which could reasonably cause harm to the Designating

Party (or to a third party that supplied the document or documents).

       5.4      Manner and Timing of Designations. The designation of Confidential Discovery

Material or Highly Confidential Discovery Material in conformity with this Order requires:

                (a)    For information in documentary form (e.g., paper or electronic documents,

       but excluding transcripts of depositions or other pretrial or trial proceedings), that the

       Producing Party affix the legend “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL –



                                                 5
  Case 1:19-cv-03354-VM Document 52
                                 54 Filed 08/24/20
                                          08/25/20 Page 6 of 19




ATTORNEYS’ EYES ONLY” on each page containing any Confidential Discovery

Material or Highly Confidential Discovery Material or, in the case of a document that is

produced in native form or is impractical to produce in TIFF format, by placing the

above-described legends on a TIFF-placeholder image bearing the production number of

the document.     A Party or Non-Party that makes original documents or materials

available for inspection need not designate them for protection until after the inspecting

Party has indicated which material it would like copied and produced. During the

inspection and before the designation, all of the material made available for inspection

shall be deemed “HIGHLY CONFIDENTIAL.” After the inspecting Party has identified

the documents it wants copied and produced, the Producing Party must determine which

documents qualify for protection under this Order. Then, before producing the specified

documents, the Producing Party must affix the “CONFIDENTIAL” or “HIGHLY

CONFIDENTIAL – ATTORNEYS’ EYES ONLY” legend to each document that

contains Confidential Discovery Material.

       (b)      For information produced in some form other than documentary, and for

any other tangible items, the Producing Party will affix in a prominent place on the

exterior of the container or containers in which the information or item is stored the

legend “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES

ONLY.”

       (c)      For all or portions of depositions and other testimony that a Party or Non-

Party witness, or counsel for a Party or Non-Party witness, believes, in good faith, to

refer to or disclose Confidential Discovery Material or Highly Confidential Discovery

Material, by so indicating on the record at the time the testimony is given or by sending




                                         6
  Case 1:19-cv-03354-VM Document 52
                                 54 Filed 08/24/20
                                          08/25/20 Page 7 of 19




written notice to all Parties within 30 days of receipt of the final transcript of the

testimony. The entirety of each deposition transcript shall then be treated as Confidential

Discovery Material until the expiration of the 13th calendar day after receipt by counsel

of a copy of the final transcript.    Thereafter, only those portions of the transcripts

designated as “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL – ATTORNEYS’

EYES ONLY” shall be deemed Confidential Discovery Material or Highly Confidential

Discovery Material. Any Discovery Material that is used in the taking of a deposition

shall remain subject to the provisions of this Order, along with the transcript pages of the

deposition testimony dealing with such Discovery Material. In the event Confidential

Discovery Material or Highly Confidential Discovery Material is used at the deposition,

the court reporter shall be informed of this Order. In the further event the deposition is

videotaped, the original and all copies of the videotape shall be marked by the video

technician to indicate that the contents of the videotape are subject to the confidentiality

provisions of this Order, substantially along the lines of: “This videotape contains

confidential testimony used in this case and is not to be viewed or the contents thereof to

be displayed or revealed except by order of the Court, or pursuant to written stipulation of

the parties.” Counsel for any Producing Party shall have the right to exclude from oral

depositions, other than the deponent, deponent’s counsel, reporter, and videographer (if

any), any person who is not authorized by this Order to receive or access Discovery

Material based on the designation of such Discovery Material. Such right of exclusion

shall be applicable only during periods of examination or testimony regarding such

designated Discovery Material.




                                         7
            Case 1:19-cv-03354-VM Document 52
                                           54 Filed 08/24/20
                                                    08/25/20 Page 8 of 19




       5.5      Inadvertent Failures to Designate. If a Producing Party inadvertently discloses

Discovery Material without designating it as Confidential Discovery Material or Highly

Confidential Discovery Material, the Producing Party shall inform the Receiving Party of such

inadvertent disclosure. The Receiving Party shall thereafter treat the information as Confidential

Discovery Material or Highly Confidential Discovery Material, as appropriate, and may request a

copy with an appropriate confidentiality designation. To the extent such information may have

been disclosed to anyone not authorized to receive Confidential Discovery Material or Highly

Confidential Discovery Material under the terms of this Order, the Receiving Party shall make

reasonable efforts to retrieve the information promptly and to avoid any further disclosure. The

failure to advise the Receiving Party of such inadvertent disclosure does not, standing alone,

constitute a waiver or admission by the Producing Party that such information does not qualify as

Confidential Discovery Material or Highly Confidential Discovery Material. If the Receiving

Party decides to challenge the request for designation and treatment of the Discovery Material as

Confidential or Highly Confidential, the Receiving Party shall make such challenge in

accordance with Section 6 below.

       6.       CHALLENGING CONFIDENTIALITY DESIGNATIONS

       6.1      Timing of Challenges. Any Party may challenge a designation of confidentiality

at any time.

       6.2      Meet and Confer.     In the event it wishes to make such a challenge, the

Challenging Party shall notify the Designating Party of its position in writing. Counsel shall

thereafter meet and confer in good faith to resolve any dispute concerning such designation. If

the dispute cannot be resolved through the meet and confer process, the Receiving Party may

present the issue to the Court in compliance with this Court’s Individual Rules (at ¶III) and Local




                                                8
             Case 1:19-cv-03354-VM Document 52
                                            54 Filed 08/24/20
                                                     08/25/20 Page 9 of 19




Rule 37.2. Any Discovery Material relevant to the dispute shall be filed with the Court under

seal, as set forth in ¶12.3.

        6.3      Process. All Parties shall continue to afford the material in question the level of

protection to which it is entitled under the Producing Party’s designation until the Court rules on

the challenge. If the Court resolves the dispute in the Challenging Party’s favor, the Designating

Party shall remove the confidentiality designation from such Discovery Material and, within ten

business days of the Court’s Order, provide a replacement copy of such Discovery Material to

the Challenging Party.

        7.       ACCESS TO AND USE OF DISCOVERY                              MATERIAL         AND
                 CONFIDENTIAL DISCOVERY MATERIAL

        7.1      Basic Principles. A Receiving Party may use Discovery Material that is disclosed

or produced by another Party or a Non-Party in connection with this case solely for purposes of

prosecuting, defending, or attempting to settle this action and for no other purpose. Nothing in

this Order shall prevent any Producing Party from using its own Discovery Material, including

Confidential Discovery Material, for any purpose.

        7.2      Confidential Discovery Material and Highly Confidential Discovery Material

shall only be used, shown, or disclosed as provided in this Order. Confidential Discovery

Material and Highly Confidential Discovery Material must be stored and maintained by a

Receiving Party and any Qualified Person (as defined below) at a location and in a secure

manner that ensures that access is limited to the persons authorized under this Order.

Confidential Discovery Material and Highly Confidential Discovery Material shall not be copied,

reproduced, summarized, extracted, or abstracted by a Receiving Party or Qualified Person,

except to the extent that such copying, reproduction, summarization, extraction, or abstraction is

reasonably necessary for the conduct of this action. All such copies, reproduction, summaries,



                                                  9
         Case 1:19-cv-03354-VM Document 52
                                        54 Filed 08/24/20
                                                 08/25/20 Page 10 of 19




extractions, and abstractions, including all Confidential or Highly Confidential Information, shall

be subject to the same terms of this Order and labeled in the same manner as the Confidential

Discovery Material on which they are based.

       7.3       When the litigation has been terminated, anyone in possession of Confidential

Discovery Material must comply with the provisions of Section 13 below (FINAL

DISPOSITION).

       7.4       Disclosure of “CONFIDENTIAL” Information. Unless otherwise ordered by the

Court or permitted in writing by the Designating Party, a Receiving Party may disclose any

Confidential Information and Highly Confidential Information only to “Qualified Persons,”

defined as:

                 7.4.1. For Confidential Information:

                 (a)    Outside Counsel for the Parties in this action, as well as employees of said

       Outside Counsel;

                 (b)    the Parties to this action, as well as the officers, directors, and employees

       of the Parties (including In-House Counsel), to the extent such persons are assisting in the

       prosecution or defense of this litigation;

                 (c)    Experts (as defined in this Order) of a Party who have signed the

       “Acknowledgment and Agreement to Be Bound” (Exhibit A), provided that any report

       created by such Expert relying on or incorporating Confidential Information, in whole or

       in part, shall be designated as “Confidential” by the Party responsible for its creation;

                 (d)    the Court and its personnel, any appellate court in this action, and any

       jurors;




                                                    10
 Case 1:19-cv-03354-VM Document 52
                                54 Filed 08/24/20
                                         08/25/20 Page 11 of 19




        (e)     mediators appointed by the Court or retained by the Parties for settlement

purposes or resolution of discovery disputes who have signed the “Acknowledgment and

Agreement to Be Bound” (Exhibit A);

        (f)     court reporters, videographers, and their staff, who record and/or

transcribe depositions or testimony in this action;

        (g)     litigation support consultants, mock jurors, and Professional Vendors who

have signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);

        (h)     any insurer and such insurer’s outside counsel participating in matters

related to this action and their legal, clerical, or support staff;

        (i)     deponents and witnesses or prospective witnesses (and counsel for such

witnesses) to the extent reasonably necessary in connection with their testimony in this

action or the preparation thereof;

        (j)     the author or recipient of a document containing such Confidential

Discovery Material, or who otherwise had access to such Confidential Discovery

Material (or possessed or knew the information contained therein) in the ordinary course

of business; and

        (k)     any person expressly named and agreed to in writing by the Producing

Party or by order of the Court, provided that person has signed the “Acknowledgment

and Agreement to Be Bound” (Exhibit A).

        7.4.2. For Highly Confidential Information:

        (a)     Outside Counsel for the Parties in this action, as well as employees of said

Outside Counsel;




                                           11
 Case 1:19-cv-03354-VM Document 52
                                54 Filed 08/24/20
                                         08/25/20 Page 12 of 19




          (b)   Experts (as defined in this Order) of a Party who have signed the

“Acknowledgment and Agreement to Be Bound” (Exhibit A), provided that any report

created by such Expert relying on or incorporating Highly Confidential Information, in

whole or in part, shall be designated as “Highly Confidential – Attorneys’ Eyes Only” by

the Party responsible for its creation;

          (c)   the Court and its personnel, any appellate court in this action, and any

jurors;

          (d)   mediators appointed by the Court or retained by the Parties for settlement

purposes or resolution of discovery disputes who have signed the “Acknowledgment and

Agreement to Be Bound” (Exhibit A);

          (e)   court reporters, videographers, and their staff, who record and/or

transcribe depositions or testimony in this action;

          (f)   litigation support consultants, mock jurors, and Professional Vendors who

have signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);

          (g)   deponents and witnesses or prospective witnesses (and counsel for such

witnesses) to the extent reasonably necessary in connection with their testimony in the

action or the preparation thereof, that they sign the undertaking, and confirm that they

will not disclose the Highly Confidential Information and will not use it for any purposes

outside of this case;

          (h)   the author or recipient of a document containing such Highly Confidential

Discovery Material, or who otherwise had access to such Highly Confidential Discovery

Material (or possessed or knew the information contained therein), in the ordinary course

of business; and




                                          12
        Case 1:19-cv-03354-VM Document 52
                                       54 Filed 08/24/20
                                                08/25/20 Page 13 of 19




              (i)     any person expressly named and agreed to in writing by the Producing

       Party or by order of the Court, provided that person has signed the “Acknowledgment

       and Agreement to Be Bound” (Exhibit A).

              Each Party’s counsel shall retain any executed Agreement to Be Bound

(Exhibit A). Executed Agreements to Be Bound shall not be made available to the Designating

Party during the pendency of this action, but shall be available for in camera inspection by the

Court if good cause for review is demonstrated by the Designating Party.

       8.     CONFIDENTIAL AND HIGHLY CONFIDENTIAL DISCOVERY
              MATERIAL SUBPOENAED OR ORDERED PRODUCED IN OTHER
              LITIGATION

       If a Party is served with a subpoena or a court order issued in other litigation that compels

disclosure of any Confidential Information or Highly Confidential Information that Party must:

              (a)     promptly notify the Designating Party in writing. Such notification shall

       include a copy of the subpoena or court order, unless the subpoena or court order is

       confidential and not permitted to be disclosed;

              (b)     promptly notify in writing the party who caused the subpoena or order to

       issue in the other litigation that some or all of the material covered by the subpoena or

       order is subject to this Order. Such notification shall include a copy of this Order; and

              (c)     cooperate with respect to all reasonable procedures sought to be pursued

       by the Designating Party whose Confidential or Highly Confidential Discovery Material

       may be affected.

       If the Designating Party timely seeks a protective order, the Party served with the

subpoena or court order shall not produce any Confidential Information or Highly Confidential

Information before a determination by the court from which the subpoena or order issued, unless

the Party has obtained the Designating Party’s permission. The Designating Party shall bear the


                                                13
          Case 1:19-cv-03354-VM Document 52
                                         54 Filed 08/24/20
                                                  08/25/20 Page 14 of 19




burden and expense of seeking protection in that court of its confidential material and nothing in

these provisions should be construed as authorizing or encouraging a Receiving Party in this

action to disobey a lawful directive from another court.

         9.    A NON-PARTY’S CONFIDENTIAL OR HIGHLY CONFIDENTIAL
               DISCOVERY MATERIAL PRODUCED IN THIS LITIGATION

         9.1   The terms of this Order also are applicable to information produced and

designated as “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL” by a Non-Party in this

action. Such information produced by Non-Parties in connection with this litigation is protected

by the remedies and relief provided by this Order. Nothing in these provisions should be

construed as prohibiting a Non-Party from seeking additional protections.

         9.2   If a Party receives or has received Discovery Material from a Non-Party, such

Discovery Material will be produced by the Receiving Party to the other Parties in accordance

with the Federal Rules of Civil Procedure subject to all the procedures and protections of this

Order.

         10.   UNAUTHORIZED DISCLOSURE OF CONFIDENTIAL OR HIGHLY
               CONFIDENTIAL INFORMATION

         If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed

Confidential Information or Highly Confidential Information to any person or in any

circumstance not authorized under this Order, the Receiving Party must immediately: (i) notify

the Designating Party in writing of the unauthorized disclosures; (ii) use its best efforts to

retrieve all unauthorized copies of the Confidential or Highly Confidential Information;

(iii) inform the person or persons to whom unauthorized disclosures were made of all the terms

of this Order; and (iv) request such person or persons to execute the “Acknowledgment and

Agreement to Be Bound” that is attached hereto as Exhibit A.




                                                14
         Case 1:19-cv-03354-VM Document 52
                                        54 Filed 08/24/20
                                                 08/25/20 Page 15 of 19




       11.     INADVERTENT PRODUCTION OF PRIVILEGED INFORMATION

       11.1    The Parties agree that this Order is an Order entered under Rule 502(d) of the

Federal Rules of Evidence and that the production of documents in this action (including both

paper documents and electronically stored information) subject to protection by the attorney-

client privilege, the attorney work product doctrine, joint defense, or other similar doctrine, or by

another legal privilege or immunity protecting information from discovery (“Privileged

Material”), whether inadvertent or otherwise, shall not constitute a waiver of any privilege or

other protection that the Producing Party would otherwise be entitled to assert, in this action or

any other federal or state proceeding, with respect to the documents or information (or the

subject matter thereof). This Order shall be interpreted to provide the maximum protection

allowed under F.R.E. 502(d).

       11.2    If a Producing Party believes that Privileged Material was inadvertently produced,

it shall notify the Receiving Party in writing of the inadvertent production of these materials (the

“Identified Materials”), and the obligations of the Receiving Party and Producing Party,

respectively, shall be those set forth in Fed. R. Civ. P. 26(b)(5)(B).

       11.3    The contents of the Identified Materials shall not be disclosed to anyone who was

not already aware of the contents of them before the notice was made.

       11.4    If any Receiving Party is in receipt of a document from a Producing Party that the

Receiving Party reasonably believes is Privileged Material, the Receiving Party shall promptly

notify the Producing Party of the production of that document, so that the Producing Party may

determine whether it wishes to assert a claim that the material is Privileged Material. The

Producing Party then has five business days to: (i) confirm whether it intends to assert that the

information is Privileged Material; and (ii) provide the basis for the claim of privilege or




                                                 15
         Case 1:19-cv-03354-VM Document 52
                                        54 Filed 08/24/20
                                                 08/25/20 Page 16 of 19




protection. The Receiving Party shall at all times treat the specified information in accordance

with the procedures set forth in Fed. R. Civ. P. 26(b)(5)(B).

       11.5      The stipulated agreement set forth in Section 11 and its subparts of this Order

does not constitute a concession by any party that any documents are subject to protection by the

attorney-client privilege, attorney work product doctrine, or any other potentially applicable

privilege, doctrine, or immunity. This agreement also is not intended to waive or limit in any

way either Party’s right to contest any privilege claims that may be asserted with respect to any

of the documents produced except to the extent stated in the agreement.

       12.       MISCELLANEOUS

       12.1      Right to Further Relief. This Order may not be waived, modified, abandoned, or

terminated, in whole or part, except by an instrument in writing signed by all Parties, or by

further Court order; provided that nothing in this Order abridges the right of any person to seek

its modification by the Court in the future. If the Court finds any provision of this Order invalid

for any reason, the remaining provisions shall remain in effect.

       12.2      Right to Assert Other Objections. By stipulating to the entry of this Order, no

Party or Non-Party waives any right it otherwise would have to object to disclosing or producing

any information or item on any ground not addressed in this Order. Similarly, no Party or Non-

Party waives any right to object on any ground to use in evidence of any of the material covered

by this Order.

       12.3      Filing Confidential and Highly Confidential Information. In the event that

Counsel for any Party or Non-Party determines to file with or submit to the Court any

Confidential Information or Highly Confidential Information received from a Producing Party,

such Counsel must comply with this Court’s Individual Rules (at ¶4.B.), including by seeking the




                                                16
         Case 1:19-cv-03354-VM Document 52
                                        54 Filed 08/24/20
                                                 08/25/20 Page 17 of 19




Court’s approval to make a sealed or redacted filing of such information in compliance with

Individual Rule ¶I.H. The Receiving Party may file the information in the public record only if

its request to file the Confidential Information or Highly Confidential Information under seal is

denied by the Court and unless otherwise instructed by the Court. A Party may choose to file its

own Confidential Information or Highly Confidential Information on the public record, provided

that no other Party or Non-Party has similarly designated that Confidential Information as

“Confidential” or “Highly Confidential.” Such a public filing would de-designate the subject

material as “Confidential” or “Highly Confidential.”          If, however, a Designating Party

inadvertently waived a confidentiality claim in this manner, that Designating Party may notify

the Court to remedy such waiver.

       13.     FINAL DISPOSITION

       Within 90 days after the final disposition of this action, as defined in Section 4 of this

Order, each Receiving Party shall use commercially reasonable efforts to either return all

Discovery Material to the Producing Party or destroy such material, at the election of the

Receiving Party. The Receiving Party’s commercially reasonable efforts shall not require the

return or destruction of Discovery Material that is subject to legal hold obligations. Whether the

Discovery Material is returned or destroyed, the Receiving Party must submit a written

certification to the Producing Party (and, if not the same person or entity, to the Designating

Party) by the 90-day deadline that (i) identifies (by category, where appropriate) all the

Discovery Material that was returned or destroyed; and (ii) affirms that the Receiving Party has

not retained any copies, abstracts, compilations, summaries, or any other format reproducing or

capturing any of the Discovery Material. Notwithstanding this provision, Counsel are entitled to

retain an archival copy of all pleadings; motion papers; trial, deposition, and hearing transcripts;




                                                17
        Case 1:19-cv-03354-VM Document 52
                                       54 Filed 08/24/20
                                                08/25/20 Page 18 of 19




legal memoranda; correspondence; deposition and trial exhibits; expert reports; attorney work

product; attorney-client communications; and consultant and Expert work product, even if such

materials contain Discovery Material.     Any such archival copies that contain or constitute

Discovery Material remain subject to this Order as set forth in Section 4 (DURATION). The

Parties further confirm that no Discovery Material obtained in this matter will be used for any

other action or proceeding.

       IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.

Dated: August 24, 2020                             Respectfully submitted,

WHITE & CASE LLP                                   SCOTT + SCOTT
                                                   ATTORNEYS AT LAW LLP

 /s/ Douglas P. Paumstein                            /s/ Max R. Schwartz
Douglas P. Baumstein                               Max R. Schwartz
Susan L. Grace                                     Thomas L. Laughlin, IV
1221 Ave of the Americas                           Anjali Bhat
New York, NY 10020                                 Jeffrey P. Jacobson
Telephone: (212) 819-8200                          230 Park Avenue, 17th Floor
Facsimile: (212) 354 8113                          New York, NY 10169
dbaumstein@whitecase.com                           Telephone: (212) 223-6444
susan.grace@whitecase.com                          Facsimile: (212) 223-6334
                                                   mschwartz@scott-scott.com
Attorneys for Defendants Teligent, Inc.            tlaughlin@scott-scott.com
and Jason Grenfell-Gardner                         abhat@scott-scott.com
                                                   jjacobson@scott-scott.com

                                                   Attorneys for Lead Plaintiff Oklahoma Police
                                                   Pension Fund and Retirement System



       IT IS SO ORDERED, this  day of $XJXVW, 2020.



                                            ________________________________________
                                            __
                                             ___
                                               ____
                                                 _________
                                                        _______
                                                             _ __
                                                                ____
                                                                  _____
                                                                     ____
                                                                        _____
                                                                           ____
                                                                              ____
                                                                                _______
                                                                                     ____
                                                                                        _____
                                                                                           ______
                                            THE
                                            TH
                                             HE HOHONORABLE
                                                  HONO N RABL
                                                       NO  RABL
                                                           RA   LE VVICTOR
                                                                    VIICT
                                                                       CTOROR M
                                                                           OR  MARRERO
                                                                                 ARRE
                                                                                 AR  R RO
                                                                                     RE RO
                                            UNITED
                                            UN
                                             NIITTED S  STATES
                                                         TATE
                                                         TA  TES
                                                             TE   DISTRICT
                                                                S DI
                                                                  D IST
                                                                    IST
                                                                      TRRIICT JJUDGE
                                                                                UDGE
                                                                                UD GE




                                              18
         Case 1:19-cv-03354-VM Document 52
                                        54 Filed 08/24/20
                                                 08/25/20 Page 19 of 19




                                          EXHIBIT A

              ACKNOWLEDGEMENT AND AGREEMENT TO BE BOUND

                                      CERTIFICATION

       I, ____________________, a _______________ of ____________________, hereby

certify that I have read the attached Stipulated Protective Order, dated ________________, 2020.

I hereby agree to be bound by the terms of the Stipulated Protective Order.

       For purposes of enforcing the Stipulated Protective Order, I hereby agree to be subject to

the jurisdiction of the United States District Court for the Southern District of New York. I

understand that violation of the Stipulated Protective Order is punishable by contempt of Court.


Signature: ___________________________                          Dated: ___________________




                                               19
